DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-6, and 9 remain pending in the application.  Claims 4, 7, and 8 were previously canceled.  Applicant’s amendment overcome each and every rejection previously set forth in the Non-Final Office Action of 25 August 2021; however, upon further consideration of the prior art new rejections are set forth as explained in detail below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the limitations of “one of said at least one gun” in line 24, “one of said at least one nozzle” in line 25, “the currently mounted gun” in lines 26 and 31, “the currently mounted nozzle” in lines 27, 28, and 31-32 render the claim indefinite because one of said at least one gun was positively recited in line 17, a nozzle was positively recited in line 18, the currently mounted gun was positively recited in line 19, and the currently mounted nozzle was positively recited in line 19.  As a 
Claims 2-3, 5-6, and 9 are rejected for depending from indefinite claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kloepfer et al. (US 2017/0225203) in view of Pitman (US 2014/0203103) and Krueger et al. (US 2017/0203309).
Regarding claim 1, Kloepfer discloses a paint sprayer (10, which is a “high pressure cleaning system”, and these can be used to spray surfaces to remove paint therefrom) comprising: 
a base (12); 
a plurality of components (26/28/34/42/44/46), the plurality of components comprising: at least one gun (28) mountable on said base (par. 64; fig. 1 - the base is “organized and equipped” with the gun) spraying a paint beam; at least one head (34) mountable on said at least one gun (par. 64; 
at least one sensor (148) measuring a feature of the sprayer, comprising a first sensor recognizing the unique identifier of the currently mounted head (par. 123, 125); and, 
a processing unit (98) configured to conduct a validity analysis of the configuration to verify 
that when one of said at least one gun is currently mounted on said base and one of said at least one nozzle is currently mounted on the currently mounted gun, the currently mounted nozzle is of a type technically compatible with the currently mounted gun (par. 124 - “if discharge unit detected deviates…the user can be provided with a corresponding indication” and the apparatus or gun inhibits discharge; the “discharge unit” includes the nozzle) by analyzing the unique identifier of the currently mounted head recognized by said first sensor (par. 124), and 
when one of said at least one gun is currently mounted on said base, and one of said at least one nozzle is currently mounted on the currently mounted gun, and one of said at least one head is currently mounted on the currently mounted nozzle, the currently mounted nozzle is of a type technically compatible with the currently mounted head (par. 124 - “if discharge unit detected deviates…the user can be provided with a corresponding indication” and the apparatus or gun inhibits discharge; the “discharge unit” includes the head and nozzle) by analyzing the unique identifier of the currently mounted head recognized by said first sensor (par. 124).
Kloepfer discloses a sprayer having just a single gun and having nozzles that are fixed to a respective head.  As such, Kloepfer does not disclose that each of the gun and the nozzle are also equipped with a respective unique identifier, and wherein the first sensor recognizes the unique identifiers of the gun and nozzle and the processing unit is configured to conduct a validity analysis of the combination of the mounted components.

Further, Krueger teaches a sprayer (10) comprising a head (12) and a plurality of interchangeable nozzles (22) mountable on said head (par. 17) and equipped with a respective unique identifier (par. 26) and a processing unit (30) configured to read the unique identifier and perform an analysis regarding the performance characteristics of the currently mounted nozzle (par. 26).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the paint sprayer of Kloepfer to further equip both the at least one gun, as taught by Pitman, and the at least one nozzle, as taught by Krueger, with respective unique identifiers and to configure the first sensor to recognize the unique identifiers of the gun and nozzle and to configure the processing unit to conduct a validity analysis of the combination of the mounted components, as taught by Pitman and Krueger.  In view of Pitman, such a modification would allow additional guns suited for different operating pressures to be used.  In view of Krueger, such a modification would provide the sprayer with the ability to determine with of the nozzles of Kloepfer is currently active.  Such a modification of Kloepfer essentially duplicates the sensor/unique identifier in order to allow additional guns and nozzles to be used with the sprayer.  It has been held that mere duplication of the essential working parts of a device involves only routine  skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   
Regarding claim 2, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 1, and Kloepfer further discloses that the at least one sensor is integrated into the component (the gun 28) into which the component equipped with the unique identifier (the head 34) is 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kloepfer in view of Pitman and Krueger to further integrate the sensor into the base since this would allow the unique identifier of the gun to be recognized when the gun is mounted to the base.   
Regarding claim 3, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 1, and further including an air pressure sensor able to measure an air pressure arriving at the sprayer, and/or a paint pressure sensor able to measure a paint pressure arriving at the sprayer (par. 77 - sensor 84 is a pressure sensor, which is capable of measuring a pressure of any fluid).
Regarding claim 5, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 1, and further wherein said processing unit is configured to conduct a proper operation diagnosis by analyzing parameters measured by said at least one sensor (par. 124).
Regarding claim 9, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 1, and further wherein the identifier comprises an RFID tag and said first sensor comprises an RFID reader (par. 125).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kloepfer in view of Pitman and Krueger and further in view of Scott (US 2017/0259288).
Regarding claim 6, Kloepfer in view of Pitman and Krueger discloses the paint sprayer described regarding claim 4.  Kloepfer in view of Pitman and Krueger does not disclose wherein said processing unit is configured to perform a usage history of each said component.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the paint spray of Kloepfer in view of Pitman and Krueger such that the processing unit is configured to perform a usage history of each said components of the paint sprayer, as taught by Scott, since this was known to improve the performance of an operator of the paint sprayer by providing them real-time feedback based on previous operation of the paint sprayer (Scott, par. 34).  
Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Kloepfer in view of Pitman and Krueger fails to disclose a processing unit configured to conduct a validity analysis of a combination of three different types of components: the gun, head, and nozzle. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Considered separately, none of the prior art reference disclose the subject limitation; however, Kloepfer in view of Pitman and Krueger, considered together, are interpreted to disclose a processing unit configured to conduct a validity analysis of a combination of three different types of components, as explained in greater detail in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752